Citation Nr: 0031848	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the calculated amount of 
$6,222.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The appellant's wife and daughter


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
its February 1999 decision, the Committee determined that the 
appellant was not entitled to waiver of recovery of an 
overpayment of improved pension benefits, in that such action 
would not be against the standard of equity and good 
conscience.


FINDINGS OF FACT

1.  Effective December 1, 1989, the appellant was paid 
improved pension benefits with additional allowance for his 
spouse based upon their Social Security benefits; he was then 
and thereafter advised of the necessity for reporting income 
from all sources and any changes in income or net worth 
promptly.

2.  The appellant was overpaid improved pension benefits in 
the calculated amount of $6,222.00, as a result of 
undisclosed income.  The amount of the overpayment is not in 
dispute.

3.  The appellant's failure to provide information to the VA 
concerning receipt of additional family income is not shown 
by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.

4.  The appellant was at fault for the creation of the debt.

5.  Collection of the debt would deprive the appellant and 
his family of the basic necessities of life and defeat the 
purpose of the benefit.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. §§ 1.962(b), 1.965(b) (2000).

2.  Recovery of the overpayment of $6,222.00 would be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record indicates that the appellant was 
initially awarded non-service connection pension benefits 
effective from August 1972.  In November 1989, the appellant 
was awarded improved pension benefits, effective December 1, 
1989.  It was noted that the award was based on countable 
annual income.  It was noted that in determining the 
appellant's countable income, the RO relied upon information 
provided by the appellant relative to his and his spouse's 
income.  In that context, it was further noted that the 
appellant had reported Social Security benefits for himself 
and his wife, with no other sources of income reported for 
either the appellant or his spouse.

The record thereafter reflects a series of adjustments to the 
appellant's improved pension benefits between 1990 and 1998, 
due to legislative increases or cost of living adjustments, 
or reported medical expenses which changed the appellant's 
countable income for VA purposes.  In each instance, the 
appellant was advised that any changes in his income should 
be reported to the RO immediately.

In March 1990, the appellant submitted an Improved Pension 
Eligibility Verification Report, VA Form 21-0516.  The 
appellant reported gross monthly income for himself and his 
wife, totaling $250.65 and $443.00, respectively.  The 
Improved Pension Eligibility Verification Report (EVR) 
reflects that the appellant's wife received income from 
interest and dividends during the year period from March 1989 
to February 1990, totaling $1,479.00.  The appellant also 
reported other net worth, to include cash holdings held by 
his wife in the amount of $5,000.00.  The appellant reported 
a change in income during the preceding 12 month period, 
described as his wife leaving her employment to care for him.  
The appellant reported unreimbursed medical expenses totaling 
$1,767.95 for this reporting period.

In September 1990, the appellant submitted a corrected EVR, 
VA Form 21-0516-1, in which he reported gross monthly income 
for himself and his wife, totaling $264.60 and $440.00, 
respectively.  He again reported that his wife received 
income from interest and dividends during the year period 
from March 1989 to February 1990, totaling $1,479.00.  He 
also reported other net worth, to include cash holdings by 
his wife in the amount of $5,000.00.  He reported no other 
income or net worth for himself.  The appellant reported 
unreimbursed medical expenses in the amount of $2,396.34.

In an April 1992 EVR, the appellant reported gross monthly 
income for himself and his wife, totaling $290.30 and 
$484.70, respectively.  The report reflects that the 
appellant's wife received income from interest and dividends 
in the amount of $1,576.20 during the year period from March 
1991 to February 1992.  It was noted that the same amount was 
expected to be received during the following year.  The 
appellant also reported other net worth, to include cash 
holdings by his wife in the amount of $21,000.00.  
Unreimbursed medical expenses totaling $2,363.73 were 
reported.

In a May 1995 EVR submitted by the appellant, he reported 
gross monthly income for himself and his wife, totaling 
$315.10 and $526.10, respectively.  The appellant reported 
that he received income from interest and dividends during 
the period from March 1994 to December 1994 in the amount of 
$270.48.  He indicated that his spouse received no income 
from interest and dividends during this period.  It was noted 
that the same amount was expected to be received during the 
following year.  The appellant also reported other net worth, 
to include cash holdings  in the amount of $20,000.00.  The 
report noted unreimbursed medical expenses totaling 
$2,369.80.

In July 1995, the appellant submitted an EVR, in which he 
reported gross monthly income for himself and his wife, 
totaling $315.10 and $526.10, respectively.  He  reported 
income he received from interest and dividends during the 
year period from January 1994 to December 1994, totaling 
$270.48.  The appellant also reported other net worth, 
consisting of cash holdings in the amount of $10,000.00.  The 
appellant reported unreimbursed medical expenses for the 12 
month period in 1993 totaling $2,206.70.  The appellant 
resubmitted his EVR later that month in July 1995, to reflect 
unreimbursed medical expenses for 1993 and 1994.  In the 
revised report, the appellant reported assets in an interest 
bearing account valued at $20,000.00.  He also reported 
unreimbursed medical expenses for 1994, in the amount of 
$2,360.86.

In a March 1996 EVR, the appellant reported gross monthly 
income for himself and his wife, totaling $323.10 and 
$538.00, respectively.  The appellant reported that he 
received income from interest and dividends during 1995 and 
1996 in the amount of $339.74.  He indicated that his spouse 
received no income from interest and dividends during these 
periods.  The appellant reported other net worth, to include 
cash holdings in the amount of $17,000.00.  The report noted 
unreimbursed medical expenses paid in 1995, totaling 
$2,480.77.

In a February 1997 EVR submitted by the appellant, he 
reported gross monthly income for himself and his wife, 
totaling $332.10 and $554.00, respectively.  The appellant 
reported that he received income from interest and dividends 
in 1996 in the amount of $337.87.  He reported that same 
amount in interest income for 1997.  He indicated that his 
spouse received no income from interest and dividends during 
either period.  The appellant reported other net worth, to 
include cash holdings in the amount of $17,000.00.  The 
report noted unreimbursed medical expenses paid in 1996, 
totaling $2,994.18.

In a January 1998 EVR submitted by the appellant, he reported 
gross monthly income for himself and his wife, totaling 
$338.80 and $566.80, respectively.  The appellant reported 
that he received income from interest and dividends in 1997 
in the amount of $310.09.  He reported that same amount in 
interest income for 1998.  He indicated that his spouse 
received no income from interest and dividends during either 
period.  The appellant reported other net worth, to include 
cash holdings in the amount of $8,000.00.  The report noted 
unreimbursed medical expenses paid in 1997, totaling 
$3,495.29.

The RO, by letter dated in June 1998, notified the appellant 
of the proposed reduction in improved pension benefits.  It 
was noted that the reduction in benefits was based upon 
unreported income.  It was further noted that the adjustment 
in the appellant's benefits resulted in an overpayment of 
benefits.  The record reflects that the RO thereafter 
conducted an audit of the appellant's payment account, the 
results of which confirmed an overpayment totaling $6,222.00.  
The appellant was notified of the overpayment amount by 
letter dated in August 1998.

In October 1998, the appellant requested a waiver of recovery 
of the overpayment.  In support of his application, the 
appellant submitted a Financial Status Report..  He reported 
that he was not employed.  He reported his gross monthly 
income as $786.80, consisting of VA pension benefits of 
$448.00 and Social Security benefits $338.00.  The 
appellant's wife's monthly gross income was reported as 
$566.80.  Total net monthly income was $1,253.60.

He reported monthly expenses totaling $1,420.00, which 
included expenditures for food ($400.00); utilities and heat 
($325.00), and other living expenses identified as health 
insurance ($212.00), prescription drugs ($125.00), car 
insurance ($203.00), taxes on home ($63.00), and gas and 
repairs for automobile ($100.00).  In the appropriate space, 
the appellant reported that he had no monthly payments 
associated with installment contracts.  The appellant noted 
that his monthly expenses totaled $1,420.00.  (The Board 
notes that the reported monthly expenses actually total 
$1,428.00).  The appellant reported that he held $900.00 in 
savings.  He reported his only other assets as an automobile 
valued at $3,000.00, and real property consisting of a house 
and land, valued at $25,000.00.  The appellant reported that 
he had not been adjudicated bankrupt.  The respect to the 
overpayment amount, the appellant commented that this money 
was from my wife's retirement from a factory many years ago 
and we had it in a[n] IRA.  The money was used to put a roof 
on our house.  He did not know this was interest income. 

The appellant further noted that it was not his intention to 
commit fraud, or misrepresentation.  He indicated that 
repayment of the indebtedness would create undue hardship. 

In a March 1998 statement, a bank official indicated that 
money had been issued by the bank to the appellant's wife, 
and that these funds were "part of an IRA" account. 

In a February 1999 decision, the Committee determined that 
the appellant acted in bad faith by his failure to report 
this income, and that the appellant was significantly at 
fault in the creation of the debt.  It was the Committee's 
decision that waiver of the indebtedness was not warranted in 
this case.  

In the most recent EVR, dated in February 1999, the appellant 
reported gross monthly income for himself and his wife, 
totaling $343.50 and $572.00, respectively.  The appellant 
reported that he received income from interest and dividends 
in 1998 in the amount of $358.87.  He reported that same 
amount in interest income for 1999.  He indicated that his 
spouse received no income from interest and dividends during 
either period.  The appellant reported other net worth, to 
include cash holdings in the amount of $5,000.00.  The 
appellant reported unreimbursed medical expenses paid in 
1998, totaling $2,754.71.  (The Board notes that reported 
unreimbursed medical expenses actually totaled $2,751.11.)

In correspondence, dated in February 1999, the appellant 
indicated his disagreement with the Committee's denial of his 
waiver request.  In that statement, the appellant maintained 
that the money was held in a savings/IRA account and, in his 
opinion, did not represent income.  He reiterated that there 
was no intent by him to act in bad faith.  The appellant also 
noted that repayment of the indebtedness would cause severe 
hardship.  

In May 1999, the Chairperson of the Committee reviewed the 
appellant's waiver request.  It was determined that while the 
appellant was not found to be guilty of fraud, 
misrepresentation, or bad faith in the creation of the debt, 
it would not be against equity and good conscience to require 
repayment of the debt amount.  In this regard, it was noted 
that the appellant bore some degree of fault in the creation 
of the debt due to his failure to report income received in 
1995.

In further support of the appellant's waiver request, the 
appellant's spouse and daughter provided testimonial evidence 
during a November 1999 hearing.  In this context, it was 
noted that the IRA was established from payroll deductions 
the appellant's spouse received when she left her former 
employer.  These funds were reportedly placed into an 
individual retirement account, with the interest earnings 
from this account reported to VA.  It was noted that monies 
totaling $6,000.00 were withdrawn from this account in 1995, 
and used for materials needed to repair the appellant's home 
and replace the roof following extreme weather conditions 
that caused damage to the home.  It was noted that the repair 
work was actually performed by the appellant's children, and 
that the funds represented the costs of materials.  The 
appellant's spouse stated that she nor the appellant were 
aware that they were obligated to report such funds to VA.  
She indicated that neither she nor the appellant considered 
the money as income.  It was the appellant's spouse's belief 
that they have not attempted to conceal any information from 
VA over the years, and have complied with VA requirements 
governing pension benefits.  The appellant's spouse indicated 
that their monthly expenses continue to exceed monthly 
income.  The appellant's daughter generally noted that the 
appellant has complied with VA requirements.  She further 
indicated her belief that her father would have reported the 
1995 withdrawal, if he understood that the funds would be 
considered as income for pension purposes.   

Analysis

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  For pension purposes, payments of 
any kind from any source will be counted as income during the 
12 month annualization period in which received, unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272 (2000).
As a direct result of the appellant's failure to promptly and 
accurately report his income, he has been overpaid pension 
benefits in the calculated amount of $6,222.00.

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of improved pension benefits at 
issue.  The law, however, precludes waiver of recovery of an 
overpayment or waiver of collection of the any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non- 
willful or mere inadvertence." 38 C.F.R. 1.962(b) (1999).

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
he may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately report certain information led to the creation of 
the overpayment, but such action does not automatically 
preclude the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 
38 U.S.C.A. § 5302(a).  

The next issue which must be addressed is whether collection 
of the current debt would be contrary to the principles of 
equity and good conscience.  If there is no indication of 
fraud, misrepresentation or bad faith, as in this case, 
recovery of overpayments of benefits under laws administered 
by the Secretary of Veterans Affairs is prohibited if the 
Secretary determines that recovery would be against equity 
and good conscience.  38 U.S.C.A. 5302(a) (West 1991); 38 
C.F.R. 1.962 (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  In 
such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended and whether he changed his position to 
his detriment. 38 U.S.C.A. 5302 (West 1991); 38 C.F.R. 1.965 
(2000).

With regard to fault, the record shows that the appellant was 
informed as to his responsibilities as a VA benefits 
recipient and that he failed to accurately report income 
information.  As a result of his failure to report this 
income, his improved pension benefits were adjusted, giving 
rise to an overpayment.  Thus he is solely at fault in the 
creation of the debt.  However, the Board also considers his 
explanation concerning his confusion as to what constitutes 
income a mitigating factor.  

As to the element of "undue financial hardship," the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of the basic necessities.  The most recent 
financial status report, dated in October 1998, shows that 
monthly expenses exceed monthly income by $68.00.  The Board 
notes that monthly VA pension benefits payable as of October 
1998 were $448.00 per month.  Further, the financial 
disclosure report does not reflect that the appellant's 
reported monthly expenditures are unreasonable or extreme.  
Indeed, the expenses reflect only bare necessities.  Also the 
report shows that the veteran has not incurred any other 
debts.  The most recent EVR in February 1999 showed annual 
interest income of $358.87 which amounts to an additional 
$29.00 a month.  Thus, monthly expenses exceed monthly income 
by $44.00 per month.  Accordingly, the Board finds that 
collection of the overpayment would deprive the veteran and 
his family of the basis necessities of life.  This, in turn, 
defeats the purpose of pension benefits.  

The Board finds in this instance that waiver of recovery of 
the overpayment would not result in the appellant's unjust 
enrichment.  There is no evidence of record to indicate that 
the appellant relinquished a valuable right or incurred a 
legal obligation as a result of his reliance on these 
additional VA benefits.  38 C.F.R. § 1.965(a).

Accordingly, the Board finds that the facts of this case 
demonstrate that recovery of the overpayment would be against 
the principles of equity and good conscience.  38 C.F.R. 
§§ 1.963, 1.965.  Thus, the Board concludes that a waiver of 
recovery of the overpayment of improved pension benefits at 
issue in this appeal is warranted.   

During the pendency of the veteran's appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, this 
decision is a complete grant of the benefit sought.  As such, 
the Board finds that the veteran has not been prejudiced by 
this determination.  Bernard v. Brown, 4 Vet.App. 384 (1993).

During the pendency of the veteran's appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, this 
decision is a complete grant of the benefit sought.  As such, 
the Board finds that the veteran has not been prejudiced by 
this determination.  Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the calculated amount of 
$6,222.00 is granted.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


